Citation Nr: 1827003	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-44 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction now lies with the RO in Hartford, Connecticut. 

In August 2014, the Veteran filed a notice of disagreement (NOD).  The RO issued a Statement of the Case (SOC) in August 2014, and the Veteran filed a substantive appeal (via a Form 9) in December 2014.   

The Veteran testified before the undersigned in a videoconference hearing in November 2015.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a vision disorder (claimed as vision problems with lightheadedness) as secondary to the medication prescribed for hypertension has been raised by the record during the November 2015 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action in accordance with the regulations that govern the filing of claims.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's hypertension has not manifested with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more.




CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met. 
38 U.S.C. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Hypertension

The Veteran asserts that his hypertension is more disabling than reflected by his current noncompensable rating.  

Hypertension is rated under Diagnostic Code 7101.  Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  The criteria for a 20 percent rating are diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104 (2017).

The Veteran's October 1969 separation examination shows a blood pressure reading of 124/84.  

The Veteran was afforded a VA examination in September 2014.  At the examination, the Veteran reported that he remained on medication, and he denied any cerebral vascular accident (CVA), myocardial infarction (MI), numbness, tingling, weakness, difficulty swallowing or speaking, or blurred vision.  He also did not have evidence of hypertensive end organ damage.  Upon examination, it was reported that the Veteran's treatment plan included continuous medication.  His blood pressure readings were recorded as follows: 145/84 on August 28, 2014; 130/82 on September 22, 2014; and 130/78 on September 2014 with an average blood pressure reading of 135/81.  The examiner stated that the Veteran's hypertension did not impact his ability to work.

At the November 2015 hearing, the Veteran identified an outstanding private treatment record and further testified that the physician had blood pressure readings dating back at least ten years.  Additionally, the Veteran identified that he had a personal recordation of his blood pressure records for at least the past year that he was willing to provide.  As such, the record was held open for 30 days to allow the Veteran to submit the identified private treatment record and his daily log of blood pressure readings.

Following the hearing, in November 2015, the Veteran submitted a medical patient log and a personal log of over fifty blood pressure readings spanning from July 2009 to November 2015.  Seven personal blood pressure readings from the Veteran's personal log, dated in November 2015, show systolic pressure readings over 160; one additional reading dated in December 2008 from the Veteran's personal log shows a systolic pressure reading over 160.  No other blood pressure readings show systolic pressure over 160.  There were not any personal blood pressure readings submitted that showed diastolic blood pressure readings of 100 or above.  Further, based on the submissions, the Veteran's hypertension was not confirmed by readings taken two or more times on three different days as set forth in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Additionally, in this case, the evidence of record does not show that the Veteran's blood pressure readings meet the criteria for a compensable rating.  The Veteran's personal log of readings reflect just eight systolic readings of 160 or more and no diastolic readings of 100 or more.  Predominance is not established by eight instances of elevated readings across more than 50 evaluations and a period of almost seven years. Further, although the Veteran currently requires continuous medication, the evidence does not demonstrate a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Accordingly, the Board finds that the Veteran's current noncompensable rating appropriately compensates him for the severity of his disability.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms he experienced related to his hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, his competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of his disabilities.

The Board acknowledges the Veteran's assertion that he requires continuous medication and that, perhaps, without medication his blood pressure readings would be higher.  Although "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria," Jones v. Shinseki, 26 Vet. App. 56, 62 (2012), given that VA has included the effect of medication as a factor to be considered when rating hypertension, the reasoning of Jones indicates that the Board may reject the Veteran's specific theory of entitlement to a higher rating in this case.  Id. at 62 (reasoning that had VA wanted to include the effect of medication as a factor to be considered when rating a particular disability, it would have done so, as it had done in other diagnostic codes (citing 38 C.F.R. § 4.71a , DC 5025 (10 percent rating for fibromyalgia requires symptoms "[t]hat require continuous medication for control"); 38 C.F.R. § 4.97, DC 6602 (rating criteria for bronchial asthma)). 

Further, while the Veteran is on medication to control his hypertension, a 10 percent rating requires that the Veteran be on medication and have a history of diastolic pressure predominantly 100 or more or a history of a systolic pressure of 160 or more.  The Veteran testified that he takes Lisinopril and Verapamil twice daily to control his blood pressure.  See November 2015 Hearing Transcript.  In this instance, while the evidence shows that the Veteran requires continuous use of medication to control his hypertension, the evidence does not show, that his diastolic blood pressure readings were predominantly 100 or higher or systolic readings predominantly 160 or higher.  Indeed, throughout the entire course of the Veteran's appeal, the Veteran's blood pressure readings never rose to the level of 100 diastolic or 160 systolic.  In the absence of diastolic readings predominantly 100 or higher or systolic readings predominantly 160 or higher, the criteria for a compensable rating are not met because, unlike other disorders in the Code of Federal Regulations, the rating criteria for hypertension explicitly contemplate the effects of medication.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61 (2012). 

As such, the Board finds that the preponderance of the evidence is against a compensable rating for hypertension at any time during the appeal period. 
38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


